DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
	The previous rejection has been overcome in view of the Terminal Disclaimer filed 8 July 2022. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 3-5, 7-11, 13, 14 and 24 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. There is no disclosure directed to what structures are contemplated by the claimed “post”. Therefore, one skilled in the art to which it pertains, or with which it is most nearly connected, would not be able to make and/or use the invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-5, 7-11 and 13-16 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The meaning and scope of the phrase “to heat exchange each other” in claim 1 is unclear rendering the scope of the claim indefinite. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The previous rejection has been overcome in view of the changes made to the claims.

Claims 1, 2, 25 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung 2013/0111942. As to claim 1, Jung discloses a vacuum adiabatic body 200 comprising a first plate 110 configured to define at least a portion of a wall for a first space, a second plate 120 configured to define at least a portion of a wall for a second space, the first and second plates being spaced apart from each other in a first direction to define a third space therebetween that is configured to be a vacuum space 130, a pipeline provided in the third space, and a support 150, 160, 170 provided in the third space to maintain a distance between the first and second plates defining the third space, the support being configured to restrict a movement of the pipeline in a second direction that is perpendicular to the first direction, (the supports or bars 150 will restrict movement in the X and Y direction of the panel); see Fig. 4. The pipeline shown in Fig. 4 includes a first pipeline 210 and a second pipeline 220, and at least a portion of the first pipeline contacts the second pipeline to heat exchange each other; see Fig. 4. The phrases “to have a first temperature” and “to have a second temperature” do not add any patentably distinguishing feature to the claimed product since these phrases imply that at some future time the pipes may have different temperatures. In any event, Jung discloses this feature at [0113]. 
As to claim 2, the vacuum adiabatic body according to Jung further comprises at least one spacer 250 that is made of a non-metallic material and provided between the pipeline and the supports; see [0140] and Fig. 4.
As to claim 25, the supports 150 in Jung will restrict movement of the pipes 210, 220 in both an X and Y direction in that, if one moves the pipes in an X or Y direction, they will eventually hit the supports 150. 
As to claim 26, Jung discloses all of the features as noted above and also discloses spacers 250 at bent or curved portions of the pipes 210, 220 in Fig. 4, for example, the numeral 250 in Fig. 4 has a line touching a spacer at a bent portion of the pipes.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The previous rejection has been overcome in view of the changes made to the claims.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jung 2013/0111942 in view of Adorjan 4,139,024. Jung discloses a vacuum adiabatic body 200 comprising a first plate 110 configured to define at least a portion of a wall for a first space, a second plate 120 configured to define at least a portion of a wall for a second space, the first and second plates being spaced apart from each other in a first direction to define a third space therebetween that is configured to be a vacuum space 130, a pipeline provided in the third space, and a support 150 provided in the third space to maintain a distance between the first and second plates defining the third space, the support 150, 160, 170 being configured to restrict a movement of the pipeline in a second direction that is perpendicular to the first direction, (the supports or bars 150 will restrict movement in the X and Y direction of the panel); see Fig. 4. The pipeline shown in Fig. 4 includes a first pipeline 210 and a second pipeline 220, and at least a portion of the first pipeline contacts the second pipeline to heat exchange each other; see Fig. 4. The phrases “to have a first temperature” and “to have a second temperature” do not add any patentably distinguishing feature to the claimed product since these phrases imply that at some future time the pipes may have different temperatures. In any event, Jung discloses this feature at [0113]. However, Jung does not disclose a radiation resistance sheet between the first and second plates that is configured to not contact the spacer. Adorjan discloses an insulation structure with an insulation layer 20 that has radiation resistance sheets 18 interposed in the insulation; see Fig. 2. It would have been obvious to one of ordinary skill in the art to include a radiation resistance sheet in the insulation layer 40 of Leonard’s adiabatic body in view of Adorjan in order to increase insulating properties since this involves combining prior art elements to yield predictable results. As to the size of the radiation sheet, it would have been obvious to one of ordinary skill in the art to have the radiation sheet cover only surfaces between the spacers in Jung since that is where the greatest amount of radiation transfer would occur.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Jung 2013/0111942 in view of KR 20110008186 U. Jung discloses a vacuum adiabatic body 200 comprising a first plate 110 configured to define at least a portion of a wall for a first space, a second plate 120 configured to define at least a portion of a wall for a second space, the first and second plates being spaced apart from each other in a first direction to define a third space therebetween that is configured to be a vacuum space 130, a pipeline provided in the third space, and a support 150 provided in the third space to maintain a distance between the first and second plates defining the third space, the support 150, 160, 170 being configured to restrict a movement of the pipeline in a second direction that is perpendicular to the first direction, (the supports or bars 150 will restrict movement in the X and Y direction of the panel); see Fig. 4. The secondary reference discloses a pipe hanger comprising a guide 112 configured to receive the pipeline so as to restrict the movement of the pipeline and two wings 110 extending from the guide in a second direction and having an opening for the post to pass therethrough; see Figs. 2 and 3. It would have been obvious to one of ordinary skill in the art to use the pipe hanger of the secondary reference as the spacer in Jung since this involves the simple substitution of one spacer for another to obtain predictable results. It is also noted that the claims, in view of the language “for the post to pass through”, does not positively define the posts in the openings in the spacer. 

Allowable Subject Matter
Claim 23 is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783